
	

113 SRES 28 IS: To provide sufficient time for legislation to be read.
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 28
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mr. Paul submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To provide sufficient time for legislation
		  to be read.
	
	
		That(a)it shall not be in
			 order for the Senate to consider any bill, resolution, message, conference
			 report, amendment, treaty, or any other measure or matter until 1 session day
			 has passed since introduction for every 20 pages included in the measure or
			 matter in the usual form plus 1 session day for any number of remaining pages
			 less than 20 in the usual form.
			(b)(1)Any Senator may raise a
			 point of order that consideration of any bill, resolution, message, conference
			 report, amendment, treaty, or any other measure or matter is not in order under
			 subsection (a). No motion to table the point of order shall be in order.
				(2)Any Senator may move to waive a point
			 of order raised under paragraph (1) by an affirmative yea and nay vote of
			 two-thirds of the Senators duly chosen and sworn. All motions to waive under
			 this paragraph shall be debatable collectively for not to exceed 3 hours
			 equally divided between the Senator raising the point for order and the Senator
			 moving to waive the point of order or their designees. A motion to waive the
			 point of order shall not be amendable.
				(3)This resolution is enacted pursuant
			 to the power granted to each House of Congress to determine the Rules of its
			 Proceedings in clause 2 of section 5 of article I of the Constitution of the
			 United States.
				
